Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00497-CV

                    IN RE ACADEMY, LTD. d/b/a Academy Sports + Outdoors

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: July 31, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 22, 2019, relator filed a petition for writ of mandamus and a motion for stay

pending final resolution of the petition for writ of mandamus. The petition for writ of mandamus

is denied. See TEX. R. APP. P. 52.8(a). The motion for stay is denied as moot.

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2019CI03804, styled Deborah Braden, et al. v. Academy, Ltd. d/b/a Academy
Sports + Outdoors, pending in the 37th Judicial District Court, Bexar County, Texas. The Honorable Cynthia Chapa
and the Honorable Michael Mery signed the orders at issue in this original proceeding.